Attachment
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to AFCP 2.0 papers filed 07/16/2021, in which claims 2, 4, and 6-7 were canceled; and claim 1 was amended.  All the amendments have been thoroughly reviewed and entered. Claims 1, 3, 5, and 8-23 are under examination.

Upon entry of the amendment (s) for purposes of appeal:
	Claims 1, 3, 5, and 8-23 would be rejected under 35 U.S.C. 103 for the reasons set forth on pages 3-18 of the final office action dated 05/17/2021, including reasons set forth below which address Applicant additional arguments regarding the teachings of the prior arts of record.
	Applicant’s response traverses the rejection on page 6 by arguing unexpected results shown in Examples 3 and 5 of the specification drawn to latanoprost-loaded nanosheet being able to sustain the action of latanoprost for five days as seen in Figure 7; whereas latanoprost in the form of eye drops was able to sustain its action for only one day. Applicant had also indicated that Example 5 showed that the latanoprost-loaded nanosheet allowed a high drug (latanoprost) concentration to be maintained in the anterior chamber for seven days and therefore lower intraocular pressure can be sustained for a longer period. Applicant further indicated that Examples 4-5 and Figure 9 showed that the pharmaceutical formulation has lower tissue toxicity with regard to the cornea or conjunctiva. As such, Applicant asserted that the claimed invention has an unexpectedly superior drug release profile as compared to the cited references and such unexpected superior effect could not be predicted with a reasonable expectation of success based on the cited references.

In response, Applicant’s arguments and evidence of unexpected superior results as shown in the Examples from the specification are not persuasive. The layer-by-layer nanosheet as described in Example 1 (nanosheet used in the evaluations from Examples 3 and 5) is drawn to latanoprost as the loaded drug wherein the thickness of 
First, the layer-by-layer nanosheet as described in Example 1 is directed to latanoprost as the loaded drug, yet base claim 1 is drawn broadly to any prostaglandins. It is noted that latanoprost, one species of prostaglandin, is not representative of the entire class of prostaglandins because there are different types of prostaglandin such as prostacyclin 12 (PGI2), prostaglandin El (PGE1), prostaglandin E2 (PGE2) and prostaglandin F2a (PGF2a), each type are structurally different from one another and thus, would also behave differently in their biological activities (as evidenced by Hongbao et al (2015). “Thromboxane (TX), Prostaglandins (PG) and Atorvastatin (Lipitor) Literatures.” New York Science Journal, 8(10): 93-100; see pages 94-95; previously cited). For example, latanoprost is a PGF2a analogue, which is suitable for instillation into the eye for the treatment of glaucoma by lowering the intraocular pressure (as evidenced by Guven et al (1999). “The effect of latanoprost on aqueous humor PGF2a levels in glaucoma patients.” International Ophthalmology, 23: 91-96; cited in parent application 14/110,248). Whereas, misoprostol is a PGE1 analogue, which is suitable for oral and vaginal administration for treating ulcers, labor induction and abortion (as evidenced by Mathews JE. Misoprostol for induction of labour to terminate pregnancy in the second or third trimester for women with a fetal anomaly or after intrauterine fetal death: RHL commentary (last revised: 1 October 2010). The WHO Reproductive Health Library, Geneva: World Health Organization; cited in parent application 14/110,248). Thus, prostaglandins such as misoprostol, suitable for oral and 
Second, in Example 1, the latanoprost was only shown to be loaded on the upper surface of the LbL nanosheet. Whereas, the claimed invention is drawn to the prostaglandin(s) is loaded on the top or bottom and/or between the layer-by-layer films. The Examples did not show latanoprost or any other prostaglandin loaded on the bottom or between the layer-by-layer film as being capable of functioning to the same extent exemplified in Applicant’s alleged unexpected results as shown in Examples 3 and 5.
Third, in Example 1, the layer-by-layer nanosheet was prepared to have 21 layers and a thickness of 41±1nm. Whereas, the claimed invention allows anywhere from 2 to 50 layers and thickness of from 5 nm to 500 nm. Thus, there is no evidence or predictability showing a layer-by-layer thin film with less than 20 layers or as low as 2 layers and a thickness of less than 40 nm or as low as 5 nm can also achieve similar results as exemplified in Applicant’s alleged unexpected results shown in Examples 3 and 5.
Lastly, in Example 1, the layer-by-layer nanosheet comprises alternative layers of chitosan and alginate as the polycation and polyanion, respectively. Furthermore, PVA polyvinyl alcohol) was used as the supporting film layer. However, the claimed invention allows the polycation to be selected from a list encompassing chitosan, polylysine, polyarginine, polyhistidine, ionene, poly(quaternizedridine), polymers of diallyldiakylammonium salts, and combinations thereof and the polyanion to be selected from a list encompassing alginic acid, hyaluronic acid, chondroitin sulfate, 
Furthermore, Applicant’s alleged argument of unexpected results are focused on superior drug release profile, yet claim 1 does not pertain to any drug release profile
As such, claim 1 is not reasonably commensurate in scope with the latanoprost-loaded nanosheet used in Examples 3-5. MPEP 716.02(d) states [w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."
Additionally, Applicant’s alleged unexpected results are also not persuasive for the reason as follows. It is noted that the claimed invention is drawn to a method of treating glaucoma using layer-by-layer thin film containing prostaglandin. The alleged unexpected results are focused on the sustained drug release profile of latanoprost obtained from using layer-by-layer nanosheet (thin film). Applicant is noted that layer-by-layer thin film technology is well-known in the prior art per Smith for providing sustained release of the multitudes of bioactive agents including prostaglandins (Smith: [0005]-[0021], [0058]-[0062], [0098]; claim 2), and it is also recognized in the art that such layer-by-layer thin film was suitable for application to the eye so as to treat ocular condition per Takeoka and Smith (Takeoka: [0047] and [0081]; Smith: [0060] and not unexpected, but rather reasonably obvious in view of the teachings of the prior arts. 
It is reasonably obvious that the use of the layer-by-layer thin film of Takeoka loaded with a prostaglandin including PGF2 such as latanoprost as taught Butuner when applied to a cornea interface (applied onto an eye) per Takeoka would be reasonably expected to treat glaucoma because layer-by-layer thin film is one of many well-known drug delivery systems for providing sustained release of drugs and Butuner indicated that the use of sustained release drug delivery system containing prostaglandins including PGF2 would reasonably be expected to treat glaucoma because PGF2 such as latanoprost is well-established drug commonly used for treating glaucoma (Butuner: [0008]), as well as, such sustained release drug delivery systems advantageously reduce the amount of application to maintain the therapeutic benefit and lowering the adverse effects due to topical adminstration of therapeutic agents for treating eye disease (Butuner: [0035]-[0036]).
As such, the cited prior arts in combination provide the reasonable expectation, as well as, some degree of predictability that the use of the sustained release drug delivery system in the form of LbL thin film of Takeoka in view of Smith and Butuner would provide sustained release of prostaglandin onto the eye for the desired treatment of glaucoma, and such sustained release drug delivery system for prostaglandin would be beneficial for the aspect of reducing the amount of application to maintain the therapeutic benefit and lowering the adverse effects due to topical adminstration of therapeutic agents for treating eye disease. The Courts have stated “[o]bviousness In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).

	Applicant’s response further traverses the rejection on pages 7-11 by alleging that Takeoka does not teach a hydrophobic drug such as prostaglandin loaded onto highly hydrophilic LbL films as recited in claim 1, and that while Smith mentioned prostaglandin in a long list of bioactives, none of the specific examples use a prostaglandin. Applicant further alleged that Butuner teaches away from applying the claimed pharmaceutical preparation onto an eye as the claimed invention was designed for carrying a drug by molecular level, which is unclear Butuner to how a material or drug is carried on the implant. Applicant further alleged that the mechanism and how the drug is loaded in Takeoka and Smith differed from the claimed method. Thus, Applicant asserted that nowhere does Takeoka, Smith nor Butuner teaches or suggests a method for treating glaucoma by applying the claimed pharmaceutical preparation onto an eye, and further the pharmaceutical is applied onto the eye in a single dose, once in two to thirty days.	

	In response, the Examiner disagrees. It is asserted that the cited prior arts as combined does not teach away from the claimed method, but rather the combined teachings as discussed in the standing 103 rejection remains to render obvious Applicant’s claimed invention for the reason(s) discussed as follows.
As discussed in the standing 103 rejection, Takeoka teaches a layer-by-layer thin film comprising alternative layers of a polycation and a polyanion and a drug, wherein the film can be adhered to a cornea interface (abstract; [0017]-[0044], [0047], [0081], [0126] and [0127]; claims 21 and 22), thereby the “adhered to a cornea interface” as taught by Takeoka meets the claimed applying a pharmaceutical preparation onto an eye.  Thus, Takeoka provided the guidance for applying the LbL thin film onto the eye such as on a cornea interface of the eye. 

As for treatment dose regime of applying a single dose, once in two to thirty days as claimed, Butuner teaches that sustained release drug delivery system (LbL thin films of Takeoka and Smith are sustained release drug delivery system) reduces the amount of application (i.e., less than 3 times during the continuous period of time including a single administration) to maintain the therapeutic benefit and lowering the adverse effects due to topical adminstration of therapeutic agents for treating eye disease, as well as, the treatment regimen can be tailor one week treatment, two weeks treatment or three weeks treatment (Butuner: [0021], [0035], [0036], [0093] and [0181]). Thus, Butuner provides reasonable guidance for applying a sustained release drug delivery system onto the eye as a single adminstration, and such administration under a sustained release mechanism would provide continuously release of latanoprost into the eye over a period of at least about 7 days or one week treatment, and such treatment 
As for the generically claimed prostaglandin, Smith teaches prostaglandin as a suitable therapeutic agent for incorporation in LbL thin film (Smith: [0021] and [0098]). This is direct guidance for using prostaglandin, even if prostaglandin is listed in a long list of suitable therapeutic agents. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
In view of the above, the Examiner maintains the position that the cited prior art established LbL thin film is a known option for sustained release drug delivery system per Takeoka and Smith, and such LbL thin film is also established in the prior art as suitable for application onto the eye per Takeoka.  The prior art also established latanoprost is a known drug used for effective treating of glaucoma and that the benefit or advantage of providing latanoprost in a sustained release drug delivery system is to reduce the amount of application to maintain the therapeutic benefit and lower adverse effects associated with conventional eye drop administration per Butuner, which appears to be the same objective of Applicant’s claimed method per page 6 of Applicant’s arguments. As such, a skilled artisan interested in providing sustained 

Applicant’s response further traverses the rejection on pages 11-12 by alleging that paragraphs [0047]-[0048] of Takeoka does not teach that the functional substance could be a drug for treating glaucoma, or does the reference provide motivation for an ordinary artisan to use the film polymer structure for such treatment of glaucoma in a method as claimed.

In response, the Examiner disagrees. As previously discussed, Takeoka in view of Smith teaches the claimed layer-by-layer thin film, and Takeoka teaches that the film is adhered to a cornea interface, thereby the “adhered to a cornea interface” as taught by Takeoka meets the claimed applying a pharmaceutical preparation onto an eye. Thus, the prostaglandin of Smith incorporated as the drug in the layer-by-layer thin film of Takeoka would be reasonably expected to be effective in the treatment of glaucoma upon application to the cornea interface because it well-established in the prior art per Butuner that prostaglandins is known to be effective in treating glaucoma. 


Applicant’s response further traverses the rejection on pages 12-13 by alleging that Smith is only concerned with a class of drugs that are capable of being associated with cyclodextrin molecules, as this is an essential feature of the teaching of Smith. Applicant further alleged that all working examples provided in Smith rely on drugs that 

In response, the Examiner disagrees. It is first noted that neither dependent claim 22 nor claim 1 to which said claim 22 depends from, excludes cyclodextrin associated bioactive agent, as claim 1 allows the inclusion of other layers, as well as, other constructs including the cyclodextrin associated bioactive agent of Smith, because the “comprising” language following the layer-by-layer thin film in claim 1 is open-ended and does not exclude additional, unrecited elements or method steps. Thus, other elements may be added such as those of “cyclodextrin associated bioactive agent” and still form a construct within the scope of the claim.
However, it is noted that Smith is not used for teaching “cyclodextrin associated bioactive agent” as heavily focused by Applicant. It is noted that Takeoka and Smith are both in the same field of technology as that of the claimed invention, which is a layer-by-layer thin film containing alternative layers of polycation and polyanion.  Smith is used for teaching prostaglandin as a suitable bioactive agent (Smith: [0021] and [0098]) for delivery from LbL thin film such as those of Takeoka. This is a direct teaching for using prostaglandin in LbL thin film, regardless of the bioactive agent being associated with cyclodextrin molecules or not. This is because the cyclodextrin in Smith is used as carrier for the bioactive agent (Smith: [0084]), and this cyclodextrin is not the structure that provides the sustained release. The structure that provides controlled release of the bioactive agents is the LbL thin film containing multilayer units comprised of polymer layers of alternating charges (Smith: [0004], [0005], [0057] and [0060]). It is noted that In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As such, the Examiner maintains the position that it would remain reasonably obvious to incorporate prostaglandin as the drug in the layer-by-layer thin film of Takeoka because Smith provided the direct guidance to do by teaching prostaglandin as a suitable bioactive agent for delivery from LbL thin film. 

Applicant’s response further traverses the rejection on page 13 by arguing Takeoka at paragraph [0133] teaches that the drugs, functional molecules, are fixed to the surface(s) of the sheets via a chemical bond or physical bond and that it was essential in Takeoka to fix the drugs to the surface of the sheets via a chemical or physical bond, as required by claims 21 and 22 of Takeoka. Thus, Applicant alleged that Takeoka does not disclose LBL sheets wherein a drug such as prostaglandin is not bonded to the layer-by-layer film as recited in dependent claim 23. As such, Applicant further asserted that “if prostaglandins are used as the functional molecules for the LbL sheets of Takeoka in view of Smith, a person skilled in the art would fix prostaglandins to the surface(s) of the sheets via a chemical or physical bond.”

In response, the Examiner disagrees. As discussed in the standing 103 rejection, Smith teaches the drug such as prostaglandin is loaded or deposited onto a layer of the layer-by-layer film (Smith: [0064] and [0101]), thereby providing guidance for depositing a drug without bonding formed with the layer-by-layer thin film. It is noted that both Smith and Takeoka are drawn to layer-by-layer thin film as a drug delivery system in which the layer-by-layer thin film can be produced by technique/process of spin casting or spin coating (Takeoka: [0112] and Examples 3 and 6; Smith: [0063]). Thus, an ordinary artisan provided the guidance from the prior art would have reasonable 
As a result, for at least the reasons discussed above and of record, claims 1, 3, 5, and 8-23 stand rejected as being obvious and unpatentable over the combined teachings of Takeoka, Smith and Butuner.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DOAN T PHAN/Primary Examiner, Art Unit 1613